UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6232



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY ALAN NISEWARNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-80; CA-03-662-2)


Submitted: May 13, 2004                         Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Alan Nisewarner, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terry Allen Nisewarner appeals from the dismissal of his

28 U.S.C. § 2255 (2000) motion to vacate his sentence.                  An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent      “a   substantial     showing   of   the   denial   of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that jurists of reason

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

              We have reviewed the record and conclude that Nisewarner

has   not     made   the    requisite    showing.         We   therefore   deny    a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                        DISMISSED




                                        - 2 -